Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 1, 3-16 submitted on 4/22/2021 are pending for examination.  
On 7/06/2021 Whitney Remily agreed to amend claim 1, and cancel claims 15-16 to place the application on condition of allowance.
Claims 1, and 3-14 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Whitney Remily with telephone on 07/06/2021.

EXAMINER’S AMENDMENT
Cancel claims 15-16.
Amend claim 1 as follows:

Claim 1	Lines 2-3, replace- collagen with a Pichia yeast, wherein Pichia pastoris is used as a fungal strain - with- collagen using a fungal strain Pichia pastoris -

The following is an examiner’s statement of reasons for allowance:
Pichia pastoris and the process comprising: performing primary seed culturing to reach a fungal weight of 20±2 g/L; performing secondary seed culturing to reach a fungal net weight of 120±10 g/L; preforming a glycerol culturing stage, wherein the amount of glycerol added in the glycerol culturing phase is 60-70 g/L; and performing a methanol-induced stage for 120±8 h after dissolved oxygen quickly reaches a relatively stable state, to complete the fermentation process and provide a recombinant human collagen. Prior art does not anticipate nor suggest process for producing recombinant human collagen  using fungal strain Pichia pastoris and the process comprising: performing primary seed culturing to reach a fungal weight of 20±2 g/L; performing secondary seed culturing to reach a fungal net weight of 120±10 g/L; preforming a glycerol culturing stage, wherein the amount of glycerol added in the glycerol culturing phase is 60-70 g/L; and performing a methanol-induced stage for 120±8 h after dissolved oxygen quickly reaches a relatively stable state, to complete the fermentation process and provide a recombinant human collagen.  Therefore method of producing recombinant human collagen  using fungal strain Pichia pastoris and the process comprising: performing primary seed culturing to reach a fungal weight of 20±2 g/L; performing secondary seed culturing to reach a fungal net weight of 120±10 g/L; preforming a glycerol culturing stage, wherein the amount of glycerol added in the glycerol culturing phase is 60-70 g/L; and performing a methanol-induced stage for 120±8 h after dissolved oxygen quickly reaches a relatively stable state, to complete the fermentation process and provide a recombinant human collagen is novel and non-obvious. 

The filing of Terminal Disclaimers over US PAT Application NO: 16/318556 obviated all possible double patenting issues. The terminal disclaimers filed on 6/29/ 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT Application NO: 16/318556 has been reviewed and are accepted.  The terminal disclaimers have been recorded.
Thus claims 1, and 3-14 are allowed.
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
Supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652